DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,755,612, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Notes
The Non-Final Rejection filed, 04/08/2022, has been withdrawn. This Office Action serves as a second Non-Final examination. 

Response to Amendment
The amendment of Claims 1 and 7-9, filed 07/01/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 07/01/2022, with respect to Claims 1-19 have been fully considered and are persuasive.  The rejection of Claims 7-9 under 35 USC § 112 of and the Drawing objection have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found art. The examination of Claims 1-19 are below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN208268090U) in further view of Smith et al., (US 5,724,161).
With respect to Claim 1, Zou teaches a vehicle mountable holographic promoting system comprising: a body (Figure 1) with at least one light (111, Figure 2)  and a controller (part of 111, Figure 1; see also Page 2, ¶[0002]); wherein the body (Figure 1) is mountable to the vehicle using a removably attachable mount (see ¶[0007] on Page 5), said mount able to be removably attachable (see ¶[0007] on Page 5), the controller (part of 111, Figure 1; see also Page 2, ¶[0002]) controlling the body (Figure 1) such that the body (Figure 1) is configured to visually promote via an image display (11, Figure 1) at least one promotable item (advertising item ¶[0006], Page 4) using the at least one light (see ¶[0005] on Page 4), the promotable item (advertising item ¶[0006], Page 4) appearing to float (inherent on how 3D/hologram fan projectors display images).”
Zou fails to teach the promotable item appearing to float above the vehicle.
Smith et al., teach a holograph information display (title and abstract) for exterior vehicle application (title and abstract) where image appears above said vehicle (direct diffracted image only to areas where viewability is desired, column 2, lines 5-6). 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Zou having the mountable holographic promoting system with the teachings of Smith et al., having the holograph information display for exterior vehicle application for the purpose of being able to view images outside of vehicles for advertisement. 
With respect to Claim 2, Zou further teaches wherein said mount comprises a removable clip (screw, Page 5, ¶[0007]).
With respect to Claim 3, Zou further teaches wherein said body further comprises a 3D fan projector (Figure 1 and title).
With respect to Claim 4, Zou teaches the vehicle mountable holographic promoting system of claim 3.
Zou fails to teach the body comprising a glass dome to protect said 3D projector from ambient environmental elements.
Zou discloses the claimed invention except for the body comprising a glass dome to protect said 3D projector from ambient environmental elements. It would have been obvious to one having ordinary skill in the art at the time the invention to have a casing, cover for the vehicle mountable holographic promoting system, since it have been held that a mere aesthetic design changes of a device involves only routine skill in the art. One would have been motivated to have a glass dome to protect said 3D projector from ambient environmental elements for the purpose of keeping the projector from outside damage. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
With respect to Claim 13, Zou teaches a method of using a vehicle mountable promoting system, the method comprising the steps of: providing the vehicle mountable promoting system including: a body (Figure 1) with at least one projector (fan, Figure 1); a mount (12-14, Figure 2); and a controller (part of 111, Figure 1; see also Page 2, ¶[0002]); wherein the body is able to visually promote a 3D image of an item (11, Figure 1); and using the controller (part of 111, Figure 1; see also Page 3, paragraph 6, “3D holography fan controls the light in image member by controller) and projector (fan, Figure 1) to display the 3D image (image member 11, Figure 1).
Zou fails to teach the item appearing to float above the vehicle.
Smith et al., teach a holograph information display (title and abstract) for exterior vehicle application (title and abstract) where image appears above said vehicle (direct diffracted image only to areas where viewability is desired, column 2, lines 5-6). 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Zou having the mountable holographic promoting system with the teachings of Smith et al., having the holograph information display for exterior vehicle application for the purpose of being able to view images outside of vehicles for advertisement. 

Allowable Subject Matter
Claims 5-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 5, though Zou (CN208268090U), of record, in view of Smith et al., (US 5,724,161), of record, disclose “The system of claim 1,” Zou in view of Smith et al., fail to teach or suggest the aforementioned combination further comprising “wherein the controller comprises a processor and computer memory containing software instructions.”
With respect to claims 6-11, these claims depend on claim 5 and are allowable at least for the reasons stated supra.
With respect to Claim 12, Zou (CN208268090U), of record, in view of Smith et al., (US 5,724,161), of record, disclose “the system of claim 1,” Zou in view of Smith et al., fail to teach or suggest the aforementioned combination further comprising “wherein the promotable item is displayable and viewable during lighted and non-lighted conditions.”
With respect to Claim 14, though Zou (CN208268090U), of record, in view of Smith et al., (US 5,724,161), of record, disclose “a method of using a vehicle mountable promoting system,” Zou in view of Smith et al., fail to teach or suggest the aforementioned combination further comprising “a system that prevents the 3D image from distracting the driver.”
With respect to Claim 15, Zou (CN208268090U), of record, in view of Smith et al., (US 5,724,161), of record, disclose “a method of using a vehicle mountable promoting system,” Zou in view of Smith et al., fail to teach or suggest the aforementioned combination further comprising “wherein the controller comprises a processor and computer memory containing software instructions and the method further comprises executing the software instructions.”
With respect to claims 16-19, these claims depend on claim 15 and are allowable at least for the reasons stated supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
July 22, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872